UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1468



ELLIOTT ROY BROWN,

                                              Plaintiff - Appellant,

          versus


CIRCUIT COURT of FAIRFAX COUNTY, VIRGINIA;
SECRETARY OF THE AIR FORCE; WILNET A. BROWN;
JACK B. STEVENS, Circuit Court Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1484-A)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Roy Brown, Appellant Pro Se. Peter Robert Messitt, James
Christian Stuchell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elliott Roy Brown appeals the district court’s order denying

his claims of declaratory relief, accounting, and restitution.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Brown v. Circuit Court of Fairfax County,

No. CA-01-1484-A (E.D. Va. Dec. 14, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2